     Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EUNHASU CORPORATION,
                             Plaintiﬀ,
                                                        OPINION & ORDER
               – against –
                                                           19 Civ. 7696 (ER)
NORGUARD INSURANCE
COMPANY,
                             Defendant.


RAMOS, D.J.:
       Before the Court is Eunhasu Corporation’s motion to strike seven of NorGuard

Insurance Company’s aﬃrmative defenses and impose sanctions against it. For the

reasons discussed below, Eunhasu’s motions are DENIED.
I.     BACKGROUND
       NorGuard began insuring the Manhattan property located at 146-148 West 28th

Street, owned by Eunhasu, in January 2017. Am. Compl. ¶ 10–11, Doc. 24. �e

insurance policy was eﬀective from February 6, 2017, to February 6, 2018. Id. ¶ 12.

Construction work to an adjacent building damaged the property on September 12, 2017

— damage Eunhasu claims is covered by NorGuard’s policy. Eunhasu alleges that it

promptly reported this loss to NorGuard, id. ¶ 20, but did not submit a claim until

February 2019, id. ¶ 21. In August 2019 it then ﬁled what it calls a “formal claim” in the

form of “Sworn Statements in Proof of Loss.” Id. ¶ 18. Eunhasu asserts that it has

provided NorGuard with all required documentation to substantiate its claim. Id. ¶ 23.

NorGuard’s representatives inspected the premises in July 2019 but no money was

disbursed to Eunhasu as of the date of the Amended Complaint. Am. Compl. ¶ 28.

        Eunhasu, a New York corporation, commenced this diversity case on August 16,

2019, alleging that NorGuard, a Pennsylvania corporation, breached its contractual duties

by failing to reimburse Eunhasu for the amount to which it is entitled under the insurance
     Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 2 of 12




policy. Compl ¶¶ 23, 30, Doc. 1. Speciﬁcally, Eunhasu sought reimbursement of nearly

$6.9 million for property damages and over $1.3 million in lost business income and

other expenses. Id. ¶¶ 25, 32. Eunhasu also sought interest calculated from September

12, 2017. NorGuard ﬁled an answer in December 2019, Doc. 15, denying some of the

allegations and asserting eleven aﬃrmative defenses, including an assertion that Eunhasu

failed to state a claim upon which relief can be granted, Answer ¶ 16, and several

defenses reiterating that damages are limited to what is covered by the terms of the

insurance policy, id. at 3–5.
       At the initial pretrial conference held on March 12, 2020, the parties discussed the

conduct of the litigation up to that point and summarized their positions to the Court.

When the Court asked NorGuard’s counsel why his client had not paid the claim, counsel

stated: “So [NorGuard] then retained an engineer, and the engineer did a thorough

examination and, based on that engineer’s review, determined that there was no

applicable exclusion and the loss would be covered.” Tr. 4:6–9, Doc. 22.

       On April 24, 2020, Eunhasu sent a letter to NorGuard (the “April 24 letter”)

requesting that it withdraw certain of its aﬃrmative defenses based on statements made

during the conference. Malin Decl. ex. I, Doc. 36. It requested that NorGuard withdraw

its ﬁrst aﬃrmative defense regarding Eunhasu’s failure to state a claim; the second

aﬃrmative defense that the complaint was “premature”; the third, fourth, ﬁfth, seventh,

and ninth aﬃrmative defenses asserting that damages are limited to what is covered by

the terms of the insurance policy; the sixth aﬃrmative defense that recovery is limited to

Eunhasu’s insurable interest; the tenth aﬃrmative defense disputing the time from which

interest should be calculated; and the eleventh aﬃrmative defense that reserves

NorGuard’s right to assert additional defenses as appropriate. Id. at 2–3. Eunhasu stated

in its letter that it believed these aﬃrmative defenses were included for “no substantive

purpose other than to ‘harass, cause unnecessary delay, or needlessly increase the cost of

litigation.’” Id. at 3 (quoting Fed. R. Civ. P. 11(b)(1)). Eunhasu warned that if the


                                             2
      Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 3 of 12




defenses were not withdrawn, it would “seek court intervention pursuant to Rule 11(c).”

Id. Neither party has indicated to the Court that NorGuard replied to Eunhasu’s April 24

letter.

          On April 27, 2020, Eunhasu ﬁled an amended complaint. See, e.g., Am. Compl.

¶¶ 29, 38. Eunhasu also asserted for the ﬁrst time a claim that NorGuard breached the

implied covenant of good faith and fair dealing, resulting in consequential damages. Id.

¶ 47, 50, 59, 62. NorGuard ﬁled an answer to the amended complaint on May 11, 2020,

asserting ten aﬃrmative defenses, including most of the defenses Eunhasu requested be
withdrawn. Am. Answer, Doc. 25. It combined, however, the original ﬁrst and second

aﬃrmative defenses, id. ¶ 23, modiﬁed the language of other defenses, and removed the

ﬁfth (insured’s compliance with Section E.3 of the insurance policy) and eleventh

(blanket reservation of defenses) defenses from the original answer. Eunhasu ﬁled the

instant motion on July 29, 2020, seeking to strike the ﬁrst, second, third, fourth, ﬁfth,

seventh, and eighth aﬃrmative defenses in the amended answer. Doc. 35. It also

requests that sanctions be imposed against NorGuard for its failure to withdraw these

defenses after receiving the April 24 letter.
II.       MOTION TO STRIKE AFFIRMATIVE DEFENSES
          Under Rule 12(f) of the Federal Rules of Civil Procedure, the Court may strike

any “insuﬃcient defense or any redundant, immaterial, impertinent or scandalous matter”

of its own accord or on motion by a party. Motions to strike, however, are generally

disfavored, City of New York v. FedEx Ground Package Sys., Inc., No. 13 Civ. 9173 (ER),

2017 WL 633445, at *2 (S.D.N.Y. Feb. 14, 2017), and “courts should not tamper with the

pleadings unless there is a strong reason for so doing,” Lipsky v. Commonwealth United

Corp., 551 F.2d 887, 893 (2d Cir. 1976). Accordingly, a motion to strike a defense “will

not be granted unless it appears to a certainty that plaintiﬀs would succeed despite any

state of the facts which could be proved in support of the defense.” William Z. Salcer,

Panfeld, Edelman v. Envicon Equities Corp., 744 F.2d 935, 939 (2d Cir. 1984) (internal


                                                3
     Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 4 of 12




quotation marks omitted), vacated and remanded on other grounds, 478 U.S. 1015

(1986).

          Courts in this Circuit typically apply a stringent three-part test to motions to

strike: “(1) there must be no question of fact that might allow the defense to succeed;

(2) there must be no substantial question of law that might allow the defense to succeed;

and (3) the plaintiﬀ must be prejudiced by the inclusion of the defense.” See, e.g., FedEx,

2017 WL 633445, at *3; Specialty Mins., Inc. v. Pluess-Stauger AG, 395 F. Supp. 2d 109,

111 (S.D.N.Y. 2005) (same). When considering the ﬁrst and second prongs, courts apply
a similar legal standard as that applicable to a motion to dismiss under Rule 12(b)(6):

they must determine the “suﬃciency of a defense . . . solely upon the face of the

pleading” and “accep[t] as true all well-pleaded factual allegations and dra[w] all

reasonable inferences in the [non-moving party’s] favor.” Coach, Inc. v. Kmart Corps.,

756 F. Supp. 2d 421, 425 (S.D.N.Y 2010). In other words, a motion to strike “is not

intended to furnish an opportunity for the determination of disputed and substantial

questions of law.” Cty. Vanlines Inc. v. Experian Info. Sols., Inc., 205 F.R.D. 148, 153

(S.D.N.Y. 2002).

          �e third prong of the test requires denial of a motion to strike if there is no

showing of prejudice. Such prejudice may be found, for example, when inclusion of the

“legally insuﬃcient defense would needlessly increase the time and expense of trial or

duration and expense of litigation.” FedEx, 2017 WL 633445, at *3 (internal quotation

marks omitted). Mere assertions of prejudice by the moving party are insuﬃcient to

satisfy this prong. Cty. Vanlines, 205 F.R.D. at 153.
          A. �e First Aﬃrmative Defense
          NorGuard’s ﬁrst aﬃrmative defense states that Eunhasu has failed to state a claim

for which relief can be granted because NorGuard has not yet denied Eunhasu’s insurance

claim, rendering the complaint “premature.” Am. Answer ¶ 23. Eunhasu argues that the

Amended Complaint does allege facts that support its breach of contract claim, thereby


                                                4
      Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 5 of 12




“indisputably stat[ing] a claim for which relief can be granted.” Mot. to Strike at 8, Doc.

35.

       �e failure-to-state-a-claim defense may be asserted in a defending party’s

separate motion pursuant to Rule 12(b)(6), or it may be asserted in the responsive

pleadings. SEC v. Toomey, 866 F. Supp. 719, 723 (S.D.N.Y. 1992). In the latter case, the

defense takes on the character of a general denial and bears a lesser burden than if it

formed the basis of a motion to dismiss. Id. Because “[t]he question of whether

[Eunhasu] has stated a claim upon which relief can be granted appears only as a
defensive pleading,” it “does not demand immediate resolution.” Id. �us, the Court

need not determine at this time whether Eunhasu has actually stated a claim upon which

relief can be granted and may, without further analysis, accept this defense as a “perfectly

appropriate aﬃrmative defense to include in the answer.” Id.

       NorGuard’s defense also diﬀers from a similar one struck down in a case cited by

Eunhasu in its reply brief, Fleet Business Credit Corp. v. Nat’l City Leasing Corp., 191

F.R.D. 568 (N.D. Ill. 1999). In Fleet Business, the court struck down a boilerplate

failure-to-state-a-claim defense because it was “no more than a recitation of the standard

for a motion to dismiss.” Id. at 569 (internal citations omitted). But, unlike the defense

in Fleet Business, NorGuard’s ﬁrst aﬃrmative defense is not boilerplate. Rather, it

includes a speciﬁc allegation as to why Eunhasu has failed to state a legally redressable

claim: that NorGuard has not yet breached the insurance policy because it has yet to

deny the insurance claim. Am. Answer ¶ 23.

       Assuming arguendo that the ﬁrst aﬃrmative defense was insuﬃcient, Eunhasu’s

motion also fails the prejudice prong of the test. Coach, 756 F. Supp. 2d at 425–26.

Eunhasu claims that inclusion of the failure-to-state-a-claim defense — and the rest of the

defenses discussed in the motion to strike — causes prejudice because it conﬂicts with

NorGuard’s admission in open court that there is “no applicable exclusion” to the loss

and will require needless discovery. �e nature of this defense as a general denial,


                                             5
      Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 6 of 12




however, means that the defense will likely not cause Eunhasu any additional prejudice

beyond the normal burden of proving its case. Simply put, the failure-to-state-a-claim

defense is accepted as a “perfectly appropriate aﬃrmative defense to include in the

answer,” Toomey, 866 F. Supp at 723, and courts generally ﬁnd as a matter of course that

the defense causes no prejudicial harm. Id. (“A plaintiﬀ suﬀers no prejudice when the

failure-to-state-a-claim defense is used in the pleadings.”); see also SEC v. Thrasher, No.

92 Civ. 6987 (JFK), 1995 WL 456402, at *5 (S.D.N.Y. Aug. 2, 1995) (noting while this

type of defense may be redundant, it is unlikely to cause prejudicial harm). Accordingly,
the Court denies Eunhasu’s motion to strike the ﬁrst aﬃrmative defense.
        B. �e Second, �ird, Fourth, Fifth, and Seventh Aﬃrmative Defenses
        NorGuard’s second, third, fourth, ﬁfth, and seventh aﬃrmative defenses each

assert similar limitations, based on the contractual terms of the Insurance Policy, that may

aﬀect the scope of NorGuard’s liability or the amount of damages to which Eunhasu is

entitled. 1 �e second, third, fourth, and seventh aﬃrmative defenses also contain “should

discovery reveal” or similar language recognizing that discovery may reveal facts that

bring these limitations into play.

        Eunhasu objects to these defenses because it believes that a defendant cannot

plead “hypothetical possibilities,” but rather must plead speciﬁc facts. Mot. to Strike at

10 (citing Fleet Business Credit Corp. v. Nat’l City Leasing Corp., 191 F.R.D. 568, 570

(N.D. Ill. 1999)). Further, Eunhasu maintains that these hypothetical defenses, even if

permissible, are immaterial to the complaint because they “do not point to any speciﬁc

defect as to the damages [sought] or a theory of coverage” under the insurance policy. Id.


1
  �e second aﬃrmative defense is based on limitations on the type of damage that is covered by the policy
in Paragraph A of Section I of the Businessowner’s Coverage Form. Malin Decl. 36 ex. A at 57–59. �e
third and seventh aﬃrmative defenses are based on provisions of the policy that limit liability to “loss or
damage commencing during the policy period.” Id. at 81. �e fourth aﬃrmative defense asserts that
coverage is limited to Eunhasu’s insurable interest, as noted in Paragraphs E.5.c and -d regarding the
insured’s ﬁnancial interest. Id. at 78–79. �e ﬁfth aﬃrmative defense is based on contractual limitations
on what the insurer will ultimately pay out in the event of covered loss, including limits based on
agreed-upon coinsurance. Id. at 48, 78–80.



                                                     6
     Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 7 of 12




(citing Fantasy, Inc. v. Fogerty, 984 F.2d 1524 (9th Cir. 1993), overruled on other

grounds by 510 U.S. 517 (1994)). Eunhasu also argues that these defenses should be

stricken because they contradict NorGuard’s admission during the conference that there is

no “applicable exclusion and the loss would be covered.” Tr. 4:9.

       Contrary to Eunhasu’s assertions, Rule 8 does not require aﬃrmative defenses to

be based only on facts. Defenses may be of a factual, legal, or equitable nature. Cf. Fed.

R. Civ. P. 8(c)(1) (stating that certain non-factual defenses, such as estoppel and statute of

limitations, must be asserted in a responsive pleading). With regard to form, a defendant
responding to a pleading must “state in short and plain terms its defenses to each claim

asserted against it,” Fed. R. Civ. P. 8(b)(1)(A), and the defenses must be “simple, concise,

and direct,” Fed. R. Civ. P. 8(d)(1). By pointing to pertinent contractual limitations set

forth by the Insurance Policy using clear and direct language, the aﬃrmative defenses at

issue here give Eunhasu “fair notice of the nature of [NorGuard’s] defense.” Sibley v.

Choice Hotels Int’l, Inc., 304 F.R.D 125, 132–33 (E.D.N.Y. 2015). �rough discovery to

which both parties are entitled, facts may be uncovered that implicate these contractual

terms and limit the scope of liability or the amount of damages. Cty. Vanlines Inc. v.

Experian Info. Sols., Inc., 205 F.R.D. 148, 154–55 (S.D.N.Y. 2002) (“While this issue [of

third party/intervening causation] may be easily resolved in plaintiﬀ’s favor during

discovery, defendant is entitled to such discovery.”); see also City of New York v. FedEx

Ground Package Sys., Inc., No. 13 Civ. 9173 (ER), 2017 WL 633445, at *3 (S.D.N.Y.

Feb. 14, 2017) (noting that without the beneﬁt of discovery, courts generally should not

dispose of disputed questions of law).

       Eunhasu argues that NorGuard counsel’s statement at the pretrial conference that

there is no “applicable exclusion and the loss would be covered,” Tr. 4:9, binds NorGuard

and contradicts these aﬃrmative defenses such that they must be stricken. �e Court

agrees that statements made by counsel in informal contexts may aﬀect the propriety of

the content of an answer. Sibley, 304 F.R.D. at 134–35 (striking a denial because


                                              7
     Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 8 of 12




representations made in a letter requesting a pre-motion telephone conference

contradicted an assertion that defendant lacked knowledge suﬃcient to form a belief).

For purposes of the present motion, however, the Court does not ﬁnd that counsel’s

statement contradicts these aﬃrmative defenses or renders them “insuﬃcient . . .

redundant, immaterial, impertinent, or scandalous,” Fed. R. Civ. P. 12(f). In other words,

though Eunhasu may be entitled to recover, as acknowledged by NorGuard’s counsel,

they are only entitled to recover for losses covered by the policy.

       Furthermore, as with the ﬁrst aﬃrmative defense, assertion of these defenses does
not prejudice Eunhasu. �ese defenses simply remind Eunhasu of what it has admitted in

its reply brief: that it “bears the burden of proof to establish damages pursuant to the

terms and conditions of the contract.” Doc. 39. It is diﬃcult to see how these defenses

will prejudicially expand the scope of discovery when they point to terms of the

insurance policy that will likely come into play if and when Eunhasu is called to prove

damages. Aros v. United Rentals, Inc., No. 10 Civ. 73 (JCH), 2011 WL 5238829, at *4

(D. Conn. Oct. 31, 2011). For these reasons, the Court denies Eunhasu’s motion to strike

the second, third, fourth, ﬁfth, and seventh aﬃrmative defenses.
       C. �e Eighth Aﬃrmative Defense
       In its motion to strike, Eunhasu explicitly clariﬁes that it requests interest pursuant

to N.Y. C.P.L.R. § 5001. Under this section, interest is recoverable upon a sum awarded

in an action for breach of contract. With certain exceptions, this interest is generally

computed “from the earliest ascertainable date the cause of action existed.” Id.

§ 5001(b). In response to Eunhasu’s claim for interest under § 5001 calculated from

September 12, 2017 (the date of the loss), Am. Compl. at 10, NorGuard’s eighth

aﬃrmative defense asserts that interest, if awarded at all, should be calculated from the

“date of any proven breach.” Eunhasu argues that this defense should be stricken because

the date of breach is “easily ascertainable” and does not relate to NorGuard’s liability or

the amount of damages.


                                              8
       Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 9 of 12




        NorGuard’s defense regarding the date from which interest should be calculated is

supported by legal precedent and suﬃcient to withstand the motion to strike. For

example, the court in Brushton-Moira Cent. Sch. Dist. v. Fred H. Thomas Assocs., P.C.,

91 N.Y.2d 256 (1998), found that § 5001 interest accrued from the date of breach of the

underlying contract in that case. See also Granite Ridge Energy, LLC v. Allianz Global

Risk U.S. Ins., 979 F. Supp. 2d 385, 393–94 (S.D.N.Y. 2013) (applying this rule in the

insurance context); 10 Park Square Assocs. v. The Travelers, 732 N.Y.S.2d 305, 307

(App. Div. 4th Dep’t 2001) (same). �ese cases lend support to NorGuard’s contention
that interest pursuant to § 5001 should be calculated from the date of contractual breach

(which NorGuard contends has not yet occurred), rather than Eunhasu’s claim that

interest accrues from the date of the of loss. Neither does this defense prejudicially

expand the scope of discovery, since Eunhasu bears the burden of establishing the basis

for any claimed interest amount on the judgment. �erefore, the Court will not strike the

eighth aﬃrmative defense.
III.    MOTION FOR SANCTIONS UNDER RULE 11
        Under Rule 11(b) of the Federal Rules of Civil Procedure, an attorney presenting

papers to the court certiﬁes, among other things, that she does not present them with an

“improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

cost of litigation,” without support in existing law, or without evidentiary support. In

turn, Rule 11(c) authorizes sanctions “after notice and a reasonable opportunity to

respond” in response to a party’s violations of Rule 11(b). When sanctions are requested

by a party rather than imposed by the court on its own, the party must comply with the

“safe harbor” provision of Rule 11(c)(2): the motion for sanctions, made separately from

any other motions, should be sent to the opposing party but not actually ﬁled with the

court until the challenged paper or action is withdrawn or appropriately corrected within

21 days after service of the motion. �e language of Rule 11(c)(2) requires strict

compliance. Gal v. Viacom Int’l, Inc., 403 F. Supp. 2d 294, 309 (S.D.N.Y. 2005).


                                             9
     Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 10 of 12




       �e Advisory Committee notes to Rule 11 list a set of factors for courts to

consider when deciding whether to grant sanctions, such as “whether the improper

conduct was willful, or negligent.” Fed. R. Civ. P. 11(c) advisory committee’s note to

1993 amendment; see also Zlotnick v. Hubbard, 572 F. Supp. 2d 258, 272 (N.D.N.Y.

2008) (aﬃrming the consideration of this factor). Of relevance to the present motion,

sanctions are also appropriate if a party learns that a claim it has made has become

unsupportable or “groundless” after ﬁling but has refused to withdraw same. Calloway v.

Marvel Entm’t Grp., 854 F. 2d 1452, 1472 (2d Cir. 1988), rev’d in part on other grounds,
493 U.S. 120 (1989). Nevertheless, courts must be “careful not to rein in zealous

advocacy” and should consider a motion for Rule 11 sanctions “with restraint and

discretion.” Pannonia Farms, Inc. v. USA Cable, 426 F.3d 650, 652 (2d Cir. 2005)

(internal citations omitted).
       A. Rule 11(c)’s Procedural Requirements
       At the outset, the Court addresses the parties’ dispute regarding Eunhasu’s

compliance with the procedural requirements of Rule 11(c). It is clear that Eunhasu did

not comply with the requirement that a Rule 11 sanctions motion must be ﬁled separately

from any other motion, and instead ﬁled a joint motion to strike aﬃrmative defenses and

for sanctions. Martens v. Thomann, 273 F.3d 159, 177–178 (2d Cir. 2001). Although

there is some precedent for considering a joint sanctions motion on its merits when the

movant has received prior leave from the court, see, e.g., Jeﬀreys v. Rossi, 275 F. Supp.

2d 463, 480 n.27 (S.D.N.Y. 2003), aﬀ’d, 426 F.3d 549 (2d Cir. 2005), no such leave was

either requested or granted here.

       Similarly, Eunhasu did not comply with the safe harbor provision by waiting 21

days to ﬁle its motion with the Court after serving a copy to NorGuard. �e 21 days

begins after service of the motion itself, not after service of warning letters or other

correspondence. Gal, 403 F. Supp. 2d at 309 (“[T]he rule says nothing about the use of

letters.”); see also Fed. R. Civ. P. 11(c) advisory committee’s note to 1993 amendment


                                              10
    Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 11 of 12




(“To stress the seriousness of a motion for sanctions and to define precisely the conduct

claimed to violate the rule . . . the ‘safe harbor’ period begins to run only upon service of

the motion.” (emphasis added)). Eunhasu did not serve its motion on NorGuard at all

before filing it with this Court and therefore failed to comply with the requirements of

Rule 11(c).

       Eunhasu argues that it did not need to follow Rule 11(c)’s strict requirements

because Norguard, after being made aware of the grounds of Eunhasu’s anticipated

motion in the April 24 letter, ﬁled an amended answer repeating many of the challenged
aﬃrmative defenses. In support, Eunhasu points to decisions from courts in this District

that allowed Rule 11(c) motions after the opposing party indicated it would not withdraw

or correct the challenged actions, even though fewer than 21 days had passed since

service of the motion. See Malvar Egerique v. Chowaiki, No. 19 Civ. 3110 (KPF), 2020

WL 1974228, at *7 (S.D.N.Y. April 24, 2020); Watkins v. Smith, No. 12 Civ. 4635 (DLC),

2013 WL 655085, at *6 (S.D.N.Y. Feb. 22, 2013). Unlike either of these cases, however,

Eunhasu never actually served a copy of its Rule 11 motion on NorGuard. On its face,

Rule 11(c)(2) admits of no exception to its requirements that a sanctions motion must be

made separately from any other motion, must be served in accordance with Rule 5, and

must not be ﬁled with the court if the challenged contention is withdrawn within 21 days

of service. �ese requirements have repeatedly been enforced by the Second Circuit.

Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 142 (2d Cir. 2002); see also Hadges v. Yonkers

Racing Corp., 48 F.3d 1320, 1328–29 (2d Cir. 1995) (reversing sanctions based on

movant’s failure to ﬁle a separate motion or comply with the safe harbor provision).

Accordingly, the Court will enforce the express requirements of the Rule and deny the

motion based on the failure to abide by the safe harbor provision.
       B. �e Motion Fails on the Merits
       Even if the motion for sanctions were procedurally sound, it nevertheless fails on

the merits because the aﬃrmative defenses asserted, as discussed above, present non-


                                             11
      Case 1:19-cv-07696-JPC Document 40 Filed 09/14/20 Page 12 of 12




frivolous disputes that may aﬀect the outcome of this litigation. �us, it cannot be said

that the defenses have “no chance of success.” Morley v. Ciba-Geigy Corp., 66 F.3d 21,

25 (2d Cir. 1995) (citation omitted). Further, the Court does not ﬁnd willful or negligent

behavior by NorGuard in its representations that, in response to the April 24 letter, it

“carefully evaluated its [original] defenses and subsequently revised them where

appropriate in its answer to the amended complaint.” Opp’n Mem. at 7. Ultimately,

while NorGuard was free to comply with Eunhasu’s April 24 letter by withdrawing the

aﬃrmative defenses at issue, it was also justiﬁed in refusing to withdraw those defenses
because they meet Rule 8(b)’s responsive pleading requirements.
IV.      CONCLUSION
         For the foregoing reasons, Eunhasu’s motion to strike the ﬁrst, second, third,

fourth, ﬁfth, seventh, and eighth aﬃrmative defenses and impose sanctions against

NorGuard is DENIED. �e Clerk of the Court is respectfully directed to terminate the

motion, Doc. 33.


It is SO ORDERED.


Dated:    September 14, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.




                                             12
